                                                                                     DISTRICT OF OREGON
                                                                                          FILED
                                                                                          June 11, 2019
                                                                                   Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                    _______________________________________
                                                                              PETER C. McKITTRICK
                                                                              U.S. Bankruptcy Judge




                                    UNITED STATES BANKRUPTCY COURT

                                                 DISTRICT OF OREGON


         In re:

           William John Berman                            Case No. 19-60230-pcm11

                                 Debtor.


         LOREN HATHAWAY, on behalf of himself             Adv. Proc. No. 19-06026-pcm11
         and all others similarly situated; GENNISE
         HATHAWAY, on behalf of herself and all           ORDER GRANTING MOTION TO EXTEND
         others similarly situated; and HEATHER           TIME TO FILE ANSWER OR OTHER
         NOBLE, on behalf of herself and all others       RESPONSIVE PLEADING
         similarly situated,

                                 Plaintiffs,

         v.

         WILLIAM JOHN BERMAN,

                                 Defendant.


Page 1 of 2        ORDER GRANTING MOTION TO EXTEND TIME TO FILE AN                      Motschenbacher & Blattner LLP
                                                                                        117 SW Taylor Street, Suite 300
                   ANSWER OF OTHER RESPONSIVE PLEADING                                      Portland, Oregon 97204
{00277188:1}                                                                                 Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com

                                  Case 19-06026-pcm       Doc 7   Filed 06/11/19
                THIS MATTER having come before the Court on the Defendant’s Motion to Extend

         Time to File Answer or Other Responsive Pleading (“Motion”) pursuant to Federal Rules of

         Civil Procedure 26(b) and Fed. R. Bankr. Proc. 7026. The Court having reviewed the motion,

         and being otherwise duly advised; now, therefore,

                IT IS HEREBY ORDERED as follows:

                1.        Defendant’s Motion is GRANTED.

                2.        Defendant’s deadline to file an answer or other responsive pleading is extended to

         June 13, 2019.

                                                             ###

                I certify that I have complied with the requirements of LBR 9021-1(a).

         Order Presented by:

         Nicholas J. Henderson, OSB #074027
         MOTSCHENBACHER & BLATTNER, LLP
         Telephone: (503) 417-0508
         Email: nhenderson@portlaw.com
         Of Attorneys for Defendant William John Berman


         Parties to Serve:

         Electronically: All CM/ECF participants.           Via First-Class Mail: None




Page 2 of 2    ORDER GRANTING MOTION TO EXTEND TIME TO FILE AN                               Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
               ANSWER OF OTHER RESPONSIVE PLEADING                                               Portland, Oregon 97204
{00277188:1}                                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                                  Case 19-06026-pcm        Doc 7     Filed 06/11/19
